DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  
The claim dependency should be changed from claim 1 to claim 11.
Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-11 and 20 are rejected under 35 U.S.C. 102(a2) as being anticipated by Sommerlatt (US 11345449 B2).
Sommerlatt discloses a mast-to-fuselage assembly for hydrofoil sports boards (Fig 2), comprising: a hydrofoil mast [2, 13] formed as an elongated member and including a securing structure [13, 22], and a fuselage [8] attached at least one planning blade [10], wherein the fuselage comprises a mast attachment recess [14] disposed in the fuselage, and a securing assembly [12] that is actuatable between engaged and disengaged positions to releasably secure the hydrofoil mast to the fuselage by interacting with securing structure.
Re claims 7 and 11, the securing structure comprises a flared end of the hydrofoil mast (col. 7, lines 56-61).
Re claim 8, the securing structure comprises at least one notch formed in the hydrofoil mast.
Re claim 9, a portion of the securing structure is made of plastic, which is considered to be flexible. 
Re claims 10 and 20, at least a portion of the hydrofoil mast is formed from carbon fiber, which is a composite material (col. 4, lines 13-14, and lines 42- 44). Such portion surrounds a plurality of bolts made of steel,  which are considered to be reinforcing metal members (col. 8, line 6).

Claims 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a2) as being anticipated by ES 2740976 B2 (‘976).
ES ‘976 discloses a mast-to-fuselage assembly for hydrofoil sports boards (Figures 7-9 and Fig 18), comprising: a hydrofoil mast [110, 210] formed as an elongated member and including a securing structure [210], and a fuselage [140] attached at least one planning blade [150], wherein the fuselage comprises a mast attachment recess disposed in the fuselage, and a securing assembly [220] that is actuatable between engaged and disengaged positions to releasably secure the hydrofoil mast to the fuselage by interacting with securing structure.
Re claim 2, the securing assembly includes a slidable locking member [215] that extends to a first position to interact with the securing structure and secure the mast to the fuselage and retracts to a second position to allow the hydrofoil mast to be removed from the fuselage.



Re claim 3, the slidable locking member defines a notch shaped to correspond to a rear edge of the hydrofoil mast that contacts the hydrofoil mast in the extended position.
Re claim 4, the securing assembly further comprises an actuating member [225] that moves the locking member into and away from the secured position.
	Re claim 6, the securing assembly further includes a spring [230] that retains the locking member in the first position.
Re claim 8, the securing structure comprises at least one notch formed in the hydrofoil mast (Fig 16).
Re claim 9, the securing structure comprises at least one flexible member [252] attached to the hydrofoil mast and disposed in the at least one notch.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 11-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ES 2740976 B2 (‘976) in view of Sommerlatt (US 11345449 B2).
ES ‘976, as described above, discloses a mast-to-fuselage assembly comprising a hydrofoil mast [110, 210]. 
ES ‘976 however does not disclose the mast as having a flared lower end.
Sommerlatt discloses a mast-to-fuselage assembly comprising a mast, wherein the mast has a flared lower end.
	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the mast of ES ‘976 with a flared lower end, as taught by Sommerlatt. Having such a structure would have allowed the mast to be inserted in the recess of fuselage in a quick and easy manner. With such a modification in place, modified ES ‘976 would disclose all the limitations set forth in claims 12-14 and 18.

Allowable Subject Matter
Claims 5, 15-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DE 202019003242 U1 shows a mast having a flared end
US 10358193 (Lobisser) shows a mast formed from a composite material surrounding a plurality of reinforcing metal members
US 9,085,343 (Modica et al.), KR 102103229, and WO 2022136566 show a mast-to-fuselage connection

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617